

117 S1023 IS: Computer and Internet Access Equity Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1023IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Durbin (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide tax credits to low- to moderate-income individuals for certain computer and education costs, to direct the Federal Communications Commission to modify the requirements for the Lifeline program to provide increased support, and for other purposes.1.Short titleThis Act may be cited as the Computer and Internet Access Equity Act.2.Increased Lifeline support(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Communications Commission.(2)Terms defined in regulationsThe terms defined in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation), have the meanings given those terms in that section.(b)RegulationsNot later than 14 days after the date of enactment of this Act, the Commission shall promulgate regulations to modify the requirements for the Lifeline program set forth in subpart E of part 54 of title 47, Code of Federal Regulations (as in effect on the date of enactment of this Act) to provide for the following:(1)The amount of Lifeline support that a provider of Lifeline service may receive for providing such service to each qualifying low-income consumer shall be increased by the lesser of—(A)$83.33 per month; or(B)the amount needed to make the amount of Lifeline support received by the provider equal to the cost of providing such service, except that such cost may not exceed the cost to the provider of providing an equivalent level of voice telephony service or broadband internet access service (as applicable) to a consumer who does not receive Lifeline service.(2)The percentage of the Federal Poverty Guidelines (as specified in section 54.409(a)(1) of title 47, Code of Federal Regulations) at or below which a consumer’s household income must be in order for the consumer to constitute a qualifying low-income consumer on the basis of income shall be increased to 435 percent.(3)A provider of broadband internet access service shall not be required to be designated as an eligible telecommunications carrier under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) in order to receive Lifeline support for providing such service to a qualifying low-income consumer.(c)DurationThe modifications made by the regulations promulgated under subsection (b) shall cease to have any force or effect on the date that is 12 years after the date on which the regulations are promulgated.(d)Consumer protections(1)In generalA provider of broadband internet access service that receives Lifeline support for providing such service to a qualified low-income consumer—(A)shall provide such service to the consumer at a minimum speed of 25 megabits per second for downloads and 3 megabits per second for uploads, which minimum speed shall be reevaluated and, if appropriate, increased by the Commission not less frequently than once every 3 years;(B)shall provide a level of customer service to the consumer that is comparable to the customer service that the provider provides to consumers of broadband internet access service who do not receive Lifeline service;(C)shall offer such service to each qualified low-income consumer in the designated service area of the provider; and(D)(i)shall advertise the availability of such service and the charges therefore using media of general distribution throughout the designated service area of the provider to increase awareness among consumers (including non-English speaking consumers) that they may be eligible for such service; and(ii)may partner with State agencies responsible for the provision of social assistance and service programs in conducting advertising under clause (i). (2)Designated service areaA State commission or the Commission, as applicable, shall establish a designated service area for a provider of broadband internet access service described in paragraph (1) for purposes of that paragraph in the same manner as the State commission or Commission establishes a designated service area for a common carrier under paragraph (5) or (6), as applicable, of section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)).3.Internet education and training grant program(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Communications Commission.(2)Community-based organizationThe term community-based organization has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(3)Digital literacyThe term digital literacy means the skills associated with using technology.(4)Eligible entityThe term eligible entity means—(A)a nonprofit organization;(B)a not-for-profit social welfare organization; or(C)a community-based organization.(5)Federal Poverty GuidelinesThe term Federal Poverty Guidelines means the Federal Poverty Guidelines used for purposes of section 54.409(a)(1) of title 47, Code of Federal Regulations (or any successor regulation).(6)HouseholdThe term household has the meaning given the term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation).(7)IncomeThe term income has the meaning given the term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation).(8)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(9)Not-for-profit social welfare organizationThe term not-for-profit social welfare organization means an organization described in section 501(c)(4) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(b)Grants authorizedNot later than 100 days after the date of enactment of this Act, the Commission shall establish a program to make grants on a competitive basis to eligible entities to develop and carry out an internet safety education or training program.(c)ApplicationsAn eligible entity that wishes to receive a grant under this section shall submit to the Commission an application at such time, in such manner, and containing such information as the Commission may require.(d)Use of fundsAn eligible entity that receives a grant under this section shall use grant funds to—(1)develop a program to provide internet education and training, which may address cy­ber­bul­ly­ing, online privacy, cybersecurity, and digital literacy, to individuals living in households with an income at or below 435 percent of the Federal Poverty Guidelines for households of the applicable size; and(2)provide such education or training to such individuals through such program.(e)Reports(1)Reports to CommissionNot later than 3 years after the date on which an eligible entity receives a grant under this section, the eligible entity shall publish and submit to the Commission a report that—(A)describes the use of the grant by the eligible entity, including the number of individuals served by the eligible entity using grant funds;(B)describes the progress of the eligible entity toward fulfilling the objectives for which the grant was awarded; and(C)includes any additional information required by the Commission.(2)Report to CongressNot later than 5 years after the date of enactment of this Act, the Commission shall publish and submit to Congress a report that—(A)summarizes the data from the reports that the Commission has received under paragraph (1); and(B)assesses the effectiveness and cost-effectiveness of the grant program established under this section.(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.4.Credit for computer costs(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:36C.Credit for computer costs(a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal the lesser of—(1)the amount of qualified computer costs paid or incurred by the taxpayer during such taxable year,(2)$2,000 ($4,000 in the case of a joint return), or(3)an amount equal to $10,000 ($20,000 in the case of a joint return) minus the sum of any credits allowed to the taxpayer under this section for any preceding taxable year.(b)Qualified computer costsFor purposes of this section, the term qualified computer costs means amounts paid or incurred for computers, printers, and other education-related technology.(c)Limitation based on adjusted gross incomeWith respect to any taxable year, the $2,000 amount (or, in the case of a joint return, $4,000 amount) in subsection (a)(2) shall be reduced by an amount equal to 5 percent of so much of the taxpayer’s adjusted gross income for such taxable year as exceeds—(1)$72,000 in the case of a joint return,(2)$54,000 in the case of a head of household, and(3)$36,000 in the case of a taxpayer not described in paragraph (1) or (2).(d)Eligible individualThe term eligible individual means any individual other than—(1)any nonresident alien individual,(2)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual’s taxable year begins, and(3)an estate or trust.(e)Application of sectionThis section shall only apply to qualified computer costs incurred by the taxpayer after December 31, 2020, and before January 1, 2033..(b)Advance payment of credit(1)In generalChapter 77 of the Internal Revenue Code of 1986, as amended by section 9611(b) of the American Rescue Plan Act of 2021 (Public Law 117–2), is amended by inserting after section 7527A the following new section:7527B.Advance payment of credit for computer costs(a)In generalAs soon as practicable after the date of the enactment of this section, the Secretary shall establish a program for making advance payments of the credit allowed under section 36C (determined without regard to subsection (e) of such section), on such basis as the Secretary determines to be administratively feasible, to taxpayers determined to be eligible for advance payment of such credit.(b)Limitation(1)In generalThe Secretary may make payments under subsection (a) only to the extent that the total amount of such payments made to any taxpayer during the taxable year does not exceed the amount of the credit determined under subsection (a) of section 36C, as determined based on application of subsection (c) of such section using the adjusted gross income of the taxpayer for the most recent taxable year for which a return has been filed during any of the preceding 3 taxable years.(2)Non-filersIn the case of any taxpayer who has not filed a return during the period described in paragraph (1), such paragraph shall be applied without regard to subsection (c) of section 36C..(2)Reconciliation of credit and advance creditSection 36C of such Code, as added by subsection (a), is amended—(A)by redesignating subsection (e) as subsection (f); and(B)by inserting after subsection (d) the following new subsection:(e)Reconciliation of credit and advance credit(1)In generalThe amount of the credit allowed under this section for any taxable year shall be reduced (but not below zero) by the aggregate amount of any advance payments of such credit under section 7527B for such taxable year.(2)Excess advance payments(A)In generalIf the aggregate amount of advance payments under section 7527B for the taxable year exceeds the amount of the credit allowed under this section for such taxable year (determined without regard to paragraph (1)), the tax imposed by this chapter for such taxable year shall be increased by the amount of such excess.(B)Return requirementIf the tax imposed by this chapter for the taxable year is increased under this paragraph, the taxpayer shall, notwithstanding section 6012, be required to file a return with respect to the taxes imposed under this subtitle..(c)Conforming amendments(1)Section 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended—(A)by inserting “36C,” after 36B,, and(B)by striking and 7527A and inserting 7527A, and 7527B.(2)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended—(A)by inserting 36C, after 36B,, and(B)by striking or 7527A and inserting 7527A, or 7527B.(3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:Sec. 36C. Credit for computer costs..(4)The table of sections for chapter 77 of such Code is amended by inserting after the item relating to section 7527A the following new item: Sec. 7527B. Advance payment of credit for computer costs..(d)Public awareness campaignThe Secretary of the Treasury (or the Secretary's delegate) shall conduct a public awareness campaign, in coordination with the Commissioner of Social Security, the Secretary of Veterans Affairs, and the heads of other relevant Federal and State agencies, to provide information to the public (including non-English speaking populations) regarding the availability of the credit allowed under section 36C of the Internal Revenue Code of 1986 and advance payment of such credit pursuant to section 7527B of such Code (as added by this section).(e)Effective dateThe amendments made by this section shall apply to costs incurred in taxable years beginning after December 31, 2020.